Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 4 November 2021. The 35 USC 112 rejections have been withdrawn. Claims 1, and 21-40 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding claim 21, the limitations of “an upper part of the upper portions of the plurality of the ice chambers is narrower than a lower part of the upper portions of the plurality of the ice chambers, and a lower part of the lower portions of the plurality of the ice chambers is narrower than an upper part of the lower portions of the plurality of the ice chambers” is not described in the original disclosure. In the interest of compact prosecution, this broad geometrical description is interpreted as the originally disclosed spherical shape.
Regarding claim 22, the limitations of “a recessed portion” is not described in the original disclosure. 
Regarding claim 25, the limitations of “the recessed portion” is not described in the original disclosure. In the interest of compact prosecution, the recessed portion is interpreted as the convex shape of the first shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 21-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9581372 Lee et al. (hereafter Lee) in view of US 9945598 Sherbeck et al. (hereafter Sherbeck).

Regarding claim 1, Lee teaches an ice maker (ice maker 10) comprising: an upper assembly (upper tray 11 and associated components) comprising an upper tray (upper tray 11) that defines upper portions of a plurality of ice chambers (upper cells 113 and lower cells 141) ; and a lower assembly (lower tray 12) located vertically below the upper assembly (upper tray 11 and associated components) and configured rotate relative to the upper assembly col 3 line 3 “configured to rotate the lower tray with respect to the upper tray”, the lower assembly comprising a lower tray (tray body 14) that defines lower portions of the plurality of ice chambers (upper cells 113 and lower cells 141), wherein each of the plurality of ice chambers (upper cells 113 and lower cells 141) is configured to: based on joining of the upper portions and the lower portions of the plurality of ice chambers fig 10 flowchart, S13 “further rotate lower tray until lower tray is closely attached to upper tray, generate an ice piece fig 10 flowchart, S14 “make ice” within each of the plurality of ice chambers (upper cells 113 and lower cells 141), wherein the lower tray (tray body 14) comprises a deformable portion (lower cells 141) that is: (i) provided at a lower portion of the lower tray (figs 6-8 show lower cells 141 at a lower portion of the lower tray (lower frame 15)), (ii) made of a flexible material (col 4 line 35 “The lower cells 141 may include a soft plastic member tending to return to its original state after deformation”), and (iii) configured to change from a first state (lower cells 141 in figure 9 show a first state) to a second state (lower cells 141 in figures 6-8 show a second state), and wherein, in the first state, the deformable portion protrudes toward a center of the ice chamber in a convex shape inside of the ice chamber (lower cells 141 in figure 9 show a first state in which the deformable portion (lower cells 141) protrudes toward a center of the ice chamber in a convex shape inside the ice chamber).
	Lee teaches the deformable portion, a first state, a second state, and in the first state, the deformable portion protrudes toward a center of the ice chamber in a convex shape, but does not specifically teach the deformable portion configured to change from a first state to a second state during ice generation, Sherbeck teaches the deformable portion (compressible ejection element 54) configured to change from a first state to a second state during ice generation (col 5 line 25 “In various exemplary embodiments, ejection apparatus 53 is compressed by the freezing ice as the water turns into ice”, wherein the uncompressed ejection apparatus represents a first state in which the deformable portion protrudes toward a center of the ice chamber in a convex shape, and the compressed ejection apparatus demonstrates a second state).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ejection apparatus taught by Sherbeck into the flexible material in the deformable portion of the lower tray in the ice maker taught by Lee to produce smoother and more uniform ice pieces (col 3 line 7 “Ice formed in a mold in such a freezer is primarily cooled by convection, evaporation, and/or sublimation from the surface of the water, the mold acting as an insulator. As such, if adhesion of the ice to the mold is great, as the water expands, the layer of ice may be broken and water may flow on top of the ice layer and build a convex layer of ice on top of the first layer(s) of ice. If the adhesion of the ice to the mold is not great relative to the strength of the ice layer, the first layers of ice may be lifted intact and an ice cube may form with a gap around the edges.”) 

Regarding claim 21, the combined teachings teach the ice maker of claim 1 as stated above, and Lee teaches an upper part of the upper portions of the plurality of the ice chambers is narrower than a lower part of the upper portions of the plurality of the ice chambers (figs 3-9 clearly show the upper part of the upper portion of the ice chamber is narrower than the lower part of the upper portion), and a lower part of the lower portions of the plurality of the ice chambers is narrower than an upper part of the lower portions of the plurality of the ice chambers (figs 3-9 show the lower part of the lower portion of the ice chambers is narrower than the upper part of the lower portion). 

Regarding claim 22, the combined teachings teach the ice maker of claim 21 as stated above, Sherbeck teaches the convex shape includes a recessed portion (compressible ejection element 54) from a bottom portion of the lower tray toward the ice chamber (fig 3 shows the convex shape (compressible ejection element 54) from the bottom portion of the lower ice tray toward the ice chamber).

Regarding claim 23, the combined teachings teach the ice maker of claim 22 as stated above, and Sherbeck teaches the deformable portion (compressible ejection element 54) is configured to, based on the outward expansion of the ice piece, change to the second state by being deformed to protrude away from the center of the ice chamber (col 5 line 25 “In various exemplary embodiments, ejection apparatus 53 is compressed by the freezing ice as the water turns into ice”).

Regarding claim 24, the combined teachings teach the ice maker of claim 22 as stated above, and Lee teaches in the second state (lower cells 141 in figures 6-8 show a second state), the deformable portion does not have the convex shape inside of the ice chamber (figs 6-8 clearly show the lower cells 141 with a concave shape, where concave is not convex).

Regarding claim 25, the combined teachings teach the ice maker of claim 22 as stated above, Sherbeck teaches the recessed portion (compressible ejection element 54) is defined at a lower surface (fig 3 shows the compressible ejection element 54 at a lower surface of the ice mold), and Lee teaches the deformable portion (lower cells 141) based on the deformable portion being in the first state (lower cells 141 in figure 9 show a first state).

Regarding claim 26, the combined teachings teach the ice maker of claim 25 as stated above, and Lee teaches wherein the lower tray (tray body 14) comprises a plurality of lower chamber walls (guide wall 142) that define the lower portions of the plurality of ice chambers (upper cells 113 and lower cells 141), and wherein the deformable portion (lower cells 141) is located at a bottom portion of each of the plurality of lower chamber walls (fig 6-9 clearly show a deformable portion (lower cells 141 at a bottom portion of each lower chamber walls (guide wall 142)).

Regarding claim 27, the combined teachings teach the ice maker of claim 26 as stated above, and Lee teaches the lower assembly (lower tray 12) further comprises a lower support (lower frame 15) that is located below the lower tray (tray body 14) and that defines a plurality of chamber accommodation recesses (holes 151a) configured to receive the plurality of lower chamber walls (col 4 line 25 “The extension end 143 and the guide wall 142 are seated on the tray body seating part 151 of the lower frame 15”), wherein each of the chamber accommodation recesses is configured to limit an expansion of the lower tray based on an outward expansion of the ice piece (a person having ordinary skill in the art can see from figs 6-9 how rigid lower frame 15 in conjunction with flexible chamber walls 142 and lower cells 141 would limit the expansion due to freezing in the ice chamber), and wherein each of the plurality of chamber accommodation recesses defines a lower opening (holes 151a) that is configured to face the deformable portion and that receives the deformable portion based on changing from the first state to the second state (a person having ordinary skill in the art can see from figs 6-9 how rigid lower frame 15 in conjunction with flexible chamber walls 142 and lower cells 141 would limit the expansion due to freezing in the ice chamber).

Regarding claim 28, the combined teachings teach the ice maker of claim 27 as stated above, and Lee teaches a diameter of the lower opening (holes 151a) of the lower support (lower frame 15) is greater than a diameter of the deformable portion (lower cells 141), and wherein the deformable portion is configured to be positioned within the lower opening based on the outward expansion of the ice piece (col 4 line 15 “The tray body seating part 151 disposed inside the lower frame 15 includes a plurality of holes 151a through which the lower cells 141 of the tray body 14 pass”).

Regarding claim 29, the combined teachings teach the ice maker of claim 27 as stated above, and Lee teaches a lower ejector (lower ejecting pins 20) that is located below the lower support (col 4 line 28 “The plurality of lower ejecting pins 20 involve a number corresponding to that of the lower cells 141 and horizontally protrude under the lower tray 12”) and that is configured to, based on the lower assembly rotating away from the upper assembly, pass through the lower opening of the lower support and push the deformable portion to discharge the ice piece from the ice chamber (col 4 line 32 “Thus, when the lower tray 12 is rotated downward to separate ice, the bottom surfaces of the lower cells 141 are respectively pressed by the lower ejecting pins 20. The lower cells 141 may include a soft plastic member tending to return to its original state after deformation. Thus, the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”).

Regarding claim 30, the combined teachings teach the ice maker of claim 29 as stated above, and Lee teaches the deformable portion (lower cells 141) is configured to change from the second state (lower cells 141 in figures 6-8 show a second state) to the first state (lower cells 141 in figure 9 show a first state) based on the ice piece being discharged from the ice chamber (col 4 line 32 “Thus, when the lower tray 12 is rotated downward to separate ice, the bottom surfaces of the lower cells 141 are respectively pressed by the lower ejecting pins 20. The lower cells 141 may include a soft plastic member tending to return to its original state after deformation. Thus, the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”).

Regarding claim 31, the combined teachings teach the ice maker of claim 26 as stated above, and Lee teaches a heater (ice separating heater 18) that contacts an outer surface of each of the plurality of chamber walls (upper tray 11), that is configured to supply heat to the plurality of ice chambers, and that is configured to maintain a temperature of the plurality of ice chambers to be higher than a temperature of the upper portions of the plurality of ice chambers.
The combined teachings teach a heater in contact with the upper chamber walls (upper tray 11), that is configured to supply heat (col 5 line 12 “The ice separating heater 18 heats surfaces of the upper cells 113 by using heat generated therefrom”) to the (upper) portions of the plurality of ice making chambers (upper cells 113 and lower cells 141), and that is configured to maintain a temperature of the (upper) portions of the plurality of ice making chambers to be higher than a temperature of the (lower) upper portions of the plurality of ice making chambers (as Lee teaches heaters in contact with the upper cells and not in contact with the lower cells, when the heaters are in operation, they would naturally maintain the temperature of the upper cells higher than the lower cells).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the heaters taught by Lee within the ice maker taught by Lee to have the heaters in contact with the lower cells instead of the upper cells to separate ice spheres from their molds col 5 line 12 “The ice separating heater 18 heats surfaces of the upper cells 113 by using heat generated therefrom. As a result, ice pieces attached to the upper cells 113 are slightly melted and thus are separated”

Regarding claim 33, the combined teachings teach the ice maker of claim 26 as stated above, and Lee teaches the upper tray (upper tray 11) comprises a plurality of upper chamber walls (upper cells 113) that define the upper portions of the plurality of ice chambers (upper cells 113 and lower cells 141), and wherein the plurality of lower chamber walls (guide wall 142) are configured to vertically overlap the plurality of upper chamber walls (claim 1 “lower tray is configured to further rotate in the first direction to an ice making position where the opened surfaces of the plurality of lower cells are in closed contact with the opened surfaces of the plurality of upper cells of the upper tray, to define a complete sphere shape,”) and define an inner surface of each of the plurality of ice chambers (upper cells 113 and lower cells 141).

Regarding claim 34, the combined teachings teach the ice maker of claim 1 as stated above, and Lee teaches the lower tray (tray body 14) further comprises a spherical portion (col 4 line 33 “Thus, the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”) that extends upward from the deformable portion (col 4 line 35 “The lower cells 141 may include a soft plastic member tending to return to its original state after deformation”) and that defines an inner surface of the ice chamber together with the deformable portion (upper cells 113 and lower cells 141), and Sherbeck teaches the spherical portion and the deformable portion are made of a silicone material (col 6 line 34 “compressible ejection element 54 may comprise silicone and/or silicone foam” and col 6 line 40 “In certain exemplary embodiments, flexible smoothing element 55 may comprise a layer of silicone disposed between compressible ejection element 54 and the interior of ice cavity 52 occupied by the water/ice. Flexible smoothing element 55 may also comprise a coating of compressible ejection element 54”).

Regarding claim 35, the combined teachings teach the ice maker of claim 34 as stated above, wherein the lower assembly (lower tray 12) further comprises a lower support (lower frame 15) that is located below the lower tray (tray body 14) and that defines a chamber accommodation recess (tray body seating part 151) configured to face and contact the spherical portion of the lower tray (lower cells 141), and wherein the chamber accommodation recess is configured to limit an expansion of the spherical portion based on an outward expansion of the ice piece (col 4 line 25 “The extension end 143 and the guide wall 142 are seated on the tray body seating part 151 of the lower frame 15 to prevent the tray body 14 from being separated from the lower frame 15”, where a person having ordinary skill in the art would understand that this assembly would allow the lower frame 15 to limit the expansion of the flexible tray body 14).

Regarding claim 36, the combined teachings teach the ice maker of claim 34, and Lee teaches wherein the lower assembly (lower tray 12) further comprises a lower support (lower frame 15) that is located below the lower tray (tray body 14) and that defines a plurality of chamber accommodation recess (tray body seating part 151) configured to face and contact the spherical portion of the lower tray, wherein each of the plurality of chamber accommodation recesses defines a lower opening (holes 151a) that is configured to face the deformable portion and define a space to receive the deformable portion based on changing from the first state to the second state (lower cells 141 in figure 9 show a first state, while lower cells 141 in figures 6-8 show a second state, since Lee teaches the first and second states, Lee further teaches empty space to receive the deformable portion based on changing from the first state to the second state), and wherein the chamber accommodation recess is configured to rigidly support the spherical portion of the lower tray to thereby limit an outward expansion of the spherical portion during ice generation (col 4 line 25 “The extension end 143 and the guide wall 142 are seated on the tray body seating part 151 of the lower frame 15 to prevent the tray body 14 from being separated from the lower frame 15”, where a person having ordinary skill in the art would understand that this assembly would allow the lower frame 15 to limit the expansion of the flexible tray body 14).

Regarding claim 37, the combined teachings teach the ice maker of claim 36 as stated above, and Lee teaches a lower ejector (lower ejecting pins 20) that is configured to, based on the lower assembly rotating away from the upper assembly push the deformable portion to discharge the ice piece from the ice chamber (col 2 line 17 “In addition, the ice maker may include a plurality of lower ejecting pins respectively pressing bottom surfaces of the lower cells when the lower tray is rotated apart from the upper tray to an ice separation position”), wherein the spherical portion of the lower tray is configured, based on the deformable portion being pushed to discharge the ice piece (col 4 line 32 “Thus, when the lower tray 12 is rotated downward to separate ice, the bottom surfaces of the lower cells 141 are respectively pressed by the lower ejecting pins 20. The lower cells 141 may include a soft plastic member tending to return to its original state after deformation. Thus, the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”), to be separated from the chamber accommodation recess.

Regarding claim 38, the combined teachings teach the ice maker of claim 1 as stated above, and Lee teaches the upper tray (upper tray 11) and the lower tray (tray body 14), while Sherbeck teaches a tray made of a silicone material (col 6 line 34 “compressible ejection element 54 may comprise silicone and/or silicone foam” and col 6 line 40 “In certain exemplary embodiments, flexible smoothing element 55 may comprise a layer of silicone disposed between compressible ejection element 54 and the interior of ice cavity 52 occupied by the water/ice. Flexible smoothing element 55 may also comprise a coating of compressible ejection element 54”).

Regarding claim 39, the combined teachings teach the ice maker of claim 1 as stated above, and Lee teaches a lower ejector (lower ejecting pins 20) that is located below the lower tray () and that is configured to, based on the lower assembly rotating away from the upper assembly, push the deformable portion to discharge the ice piece from the ice chamber (col 4 line 32 “Thus, when the lower tray 12 is rotated downward to separate ice, the bottom surfaces of the lower cells 141 are respectively pressed by the lower ejecting pins 20. The lower cells 141 may include a soft plastic member tending to return to its original state after deformation. Thus, the lower ejecting pin 20 presses a bottom surface of the lower cell 141 to separate spherical ice pieces attached to the lower cells 141”) in a state in which the deformable portion is in the second state (fig 9 shows the deformable portion in a second state).

Regarding claim 40, the combined teachings teach the ice maker of claim 27 as stated above, and Lee teaches the lower tray (tray body 14) is made of a flexible material (col 4 line 35 “The lower cells 141 may include a soft plastic member tending to return to its original state after deformation”), and the lower support (lower frame 15) is made of a rigid material (col 4 line 25 “The extension end 143 and the guide wall 142 are seated on the tray body seating part 151 of the lower frame 15 to prevent the tray body 14 from being separated from the lower frame 15”).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sherbeck as applied to claim 31 above, and further in view of US 9200823 B2 Boarman et al. (hereafter Boarman).

Regarding claim 32, the combined teachings teach the ice maker of claim 31 as stated above. While Lee does not teach each of the plurality of lower chamber walls comprises a stepped portion that protrudes outward from the outer surface, that surrounds the deformable portion, and wherein an upper end of the convex shape is located above the stepped portion in a state in which the lower chamber walls hold water, Boarman teaches a stepped portion (upper portion 104) that protrudes outward from the outer surface (fig 8A shows upper portion 104 protruding from the outer surface).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a stepped portion that protrudes outward from the outer surface as taught by Boarman into the ice maker taught by Lee to control the water injection into the ice mold col 6 line 18 “The upper portion 104 is enclosed on one side by a diaphragm 106 of the ejector pin 84 and configured to direct the water around the pin portion of ejector pin 84 into the cavity 18”
The expansion absorbing deformable portion of Sherbeck teaches the convex shape. Accordingly, combined teachings included the expansion absorbing portion taught by Sherbeck, and the combination also includes an upper end of the convex part is located vertically above the stepped portion in a state in which a lower portion of the ice making chamber holds water.

Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the compressible ejection element taught by Sherbeck cannot be incorporated into the spherical ice maker taught by Lee because Sherbeck also discloses making ice in a rigid mold, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, contrary to applicant’s arguments, Lee teaches a deformable portion that protrudes toward a center of the ice chamber in a convex shape inside of the ice chamber in a first state (which occurs during ice ejection) and does not protrude in a second state. As stated above, the deficiencies of Lee disclosing the limitations of claim 1 are limited to changing state during ice generation, which are remedied by Sherbeck teaching a change of shape due to ice generation.
Therefore, the applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290. The examiner can normally be reached Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763